MARY'S OPINION HEADING                                           






                     NO. 12-04-00281-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

DANNY RAY BOYD,                                         §     APPEAL FROM THE 402ND
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

BEVERLY L. WADDLETON, D.O., ET AL.,
APPELLEES                                                      §     WOOD COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of Appellate
Procedure 42.3(a).  The trial court’s judgment was signed on July 15, 2004.  Under rule of appellate
procedure 26.1(a), unless Appellant timely filed a motion for new trial or other post-judgment
motion which extended the appellate deadlines, his notice of appeal was due to have been filed
“within 30 days after the judgment [was] signed,”i.e., August 16, 2004.  Appellant did not file a
motion for new trial.  Consequently, the time for perfecting Appellant’s appeal was not extended. 
Tex. R. App. P. 26.1(a).  Appellant’s notice of appeal was filed on August 18, 2004. Because the
notice of appeal was not filed on or before August 16, 2004, this Court has no jurisdiction to
consider the appeal.
            On September 2, 2004, this Court notified Appellant pursuant to Texas Rule of Appellate
Procedure 42.3(a) that his notice of appeal was untimely, and it informed him that unless the record
was amended on or before September 17, 2004 to establish the jurisdiction of this Court, the appeal
would be dismissed.  The deadline for responding to this Court’s notice has expired.  Appellant
neither responded to our notice nor established the jurisdiction of this Court.  
 
 
 
 
 
            Because this Court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want of
jurisdiction.  Tex. R. App. P. 42.3(a).
Opinion delivered October 29, 2004.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.


(PUBLISH)